Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 1 of 14

AQYEDRes USA) Crinsinal Complaiit

UNITED STATES DISTRICT Co

for the

 

 
  
   
 

AED BY_TW 5

J MAR 19 20200;

Southern District of Florida o

United States of America

      
 

 

)
ANGELA E.
. ) CLERK is SEE
j Case No. 20-M. OF FLA.-~Wpp:
ROBERT OUNN, ang } ;
TONYA BAGLEY )
}
Defense

CRIAUNAL COMPLAINT

I, the complainant in this case. state that the following is true to the best of my knowledge and belief.

 

On or about the datets) of _Noyomber 19-21 po10 in the county of Baim Beach in the
Southern District of Fierida § ._, the defendanif{s) violated:
Code Sectian Offense Description
18 U.S.C. § 2251(a) Conspiracy to Commit Production ot Child Poriagraphy
18 U.S.C. § 2251{a) Production of Child Pamography (43 to. DUNN only)
T8U.S.C. § 22604 Felony Involving a Minor Committed by a Sex Offender (as to OUNN ony)
18 U.S.C. § 2425 Use of Interstate Facilitios to Transmit information about a Minar (a5 to
BAGLEY only)

This criminal complaint is based on these facts:
See attached Affidavit

@ Continued on the attached sheet.

 

Conipiatiean 's siguanire

 

 

 

Attested to me pursuant to FI Special Agent Scott Wilson
Fed. R. Criminal. P. 4.1 by telephone ! é
Date: JY Ve pL
_— AE? HM SEMEN
City and state: West Paim Beach, Florida Bruce Reinhart, U.S. Magistrate Judge

 

Printed name and tithe

 
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 2 of 14

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT
I, Scott Wilson, an agent with the Federal Bureau of Investigation (FBI) being duly sworn,
hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. Tama Special Agent with the Federal Bureau of Investigation (FBI), and have been
so employed since 2002. Iam currently assigned to the Miami Field Office, Palm Beach County
Resident Agency, PB-2 squad, which investigates all manners of violent crimes including the
online sexual exploitation of children. As part of my duties,-I investigate crimes involving the
sexual exploitation of minors including the production, possession and distribution of child
pornography. I received training on the proper investigative techniques for these violations,
including the use of surveillance techniques, undercover “activities, and the application and
execution of arrest and search warrants. [have conducted and assisted in several child exploitation
investigations and have executed search warrants that have led to'seizures of child pornography.
I have initiated and participated in numerous investigations resulting in the arrest and conviction
of individuals involved in the possession, distribution, and production of child pornography. Asa
result of my experience, I have learned the following information in my official capacity, . by
. firsthand observations, as well as by receiving information from federal and local law enforcement,
about the investigation of Robert DUNN (hereinafter “DUNN”) and Tonya BAGLEY (hereinafter
“BAGLEY”)..
2, I am a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws and duly authorized by the Attorney General to request an arrest warrant. This affidavit is

. submitted in support of an arrest warrant for DUNN and BAGLEY.
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 3 of 14

3. The information in this affidavit is based upon my personal knowledge, as well as
information learned from other law-enforcement agents, investigators, witnesses, and documents.
This affidavit is submitted for the limited purpose of establishing probable cause in support of an
arrest warrant; as such, it does not include each and every fact known to the government about this
investigation.

4. Based on the information set forth in this affidavit, there is probable cause that
DUNN and BAGLEY have committed violations of 18 U.S.C. § 2251(a) (conspiracy to commit. .
production of child pornography); that Dunn has committed violations of 18 U.S.C. § 2251(a)
(production of child pornography) and violations of 18 U.S.C. § 2260A (felony involving a minor

| committed by a sex offender); and that BAGLEY has committed violations of 18 U.S.C. § 2425
(use of interstate facilities to transmit information about a minor). Iam requesting authority to
arrest DUNN and BAGLEY for such violations.

PROBABLE CAUSE

5. In September 2019, FBI and Task Force Agents from Sarasota County, within the
Middle District of Florida, began a child pornography investigation in response to National Center
of Missing and Exploited Children (NCMEC) Cybertips in regards to Google accounts belonging

_ to DUNN while he lived in the Middle District of Florida and then in Lake Worth, in the Southern

. District of Florida. The Cybertips involved the possession of child pornography. A search warrant
for DUNN’s Lake Worth residence was executed on March 10, 2020.

6. On March 10, 2020, an FBI Task Force Agent obtained a Criminal Complaint,
having arrested DUNN at this Lake Worth residence for possession and receipt of child
pornography, from the United Stated District Court for the Southern District of Florida, Case

Number: 20-MJ-8122-WM. The Affidavit in support of the Complaint is incorporated by
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 4 of 14

reference herein. The facts alleged in the Affidavit, incorporated herein, establish the factual basis
for probable cause to have arrested DUNN. DUNN is a registered sex offender in the State of °
Florida, having been directed to register as a result of his conviction on February 20, 2014 in
Manatee County, Florida, case number 2013CF001032A, for traveling to meet a parent to
solicit/entice a child to commit a sex act, in violation of F.S.S. § 847.0135(4)(b), and attempted
lewd or lascivious battery (victim 12 or older, less than 16) , in violation of F.S.S. § 800.04(4)(a)
and 777.04.

7. DUNN provided a statement to law enforcement, During said statement, he
provided that he had been in communication with a female named “Tonya” whom he believed to
be in Colorado thru the social media application, Facebook Messenger. “Tonya” told him that she
had children, including specifically a 6-year-old boy. He asked “Tonya” to produce an image of
her performing oral sex on the 6-year-old boy and send him the picture. DUNN admitted that she
did in fact produce the child pornography image at his request, and sent it to him through Facebook
Messenger, which he then used to see the image. He admitted that she sent three such images of
child pornography that he viewed through Facebook Messenger. He then admitted that he had
gone to Western Union in Palm Beach County and sent “Tonya” money to help her move to Florida
to live with him. He admitted that he understood that “Tonya” would move to South Florida, with
her children to follow. During their relationship in which he was the master and “Tonya” was the
slave, the child would be in the home. During the course of the search of DUNN’s aforementioned
Apple IPhone, the installed Facebook Messenger application was found inside the phone and a
Facebook contact for “Tonya” in Colorado was also found.

8. An examination of DUNN’s rose-gold colored iPhone 6S, found in his possession

revealed that DUNN had and used a Google Hangout account named “Robert Dunn” with email
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 5 of 14

address nudistmale7975@gmail.com. The account’s profile picture is a photo of DUNN. One of
his contacts is “Tonya Slave”. “Tonya Slave” has been positively identified through publicly
available websites and DUNN’s phone as BAGLEY from Colorado. There are several messages
between DUNN and BAGLEY from February 21, 2020 through March 2, 2020. On February 22, |
2020, BAGLEY stated that she was in the hospital. DUNN asked why she was avoiding him and
said that he observed that she had been on Facebook recently. BAGLEY stated she was not on
Facebook and DUNN replied, “But your one name Tonya Bagley has been posting stuff to
Samantha”. BAGLEY replied, “Oh the other account? Yeah not me. lol. That’s an account a
friend set up to make it look like I was active and stuff for my nosy ex”, DUNN replied, “I didn’t
know. I found 3 accounts total for you”. “Tonya Slave” responded, “Yeah one is from years ago
for gaming so I didn’t spam all my friends”. BAGLEY later told DUNN that she was in the
hospital and dying of breast cancer. |
9. Based upon this information as well as the child pornography found on DUNN’s
- devices, a search warrant was obtained from the United Stated District Court for the Southern
District of Florida, Case Number: 20-MJ-8125-WM for DUNN and BAGLEY’s Facebook
accounts on March 13, 2020. The Affidavit in support of the Search Warrant is incorporated by
reference herein. The facts alleged in the Affidavit, incorporated herein, establish the factual basis
_ for probable cause to have acquired the contents of DUNN and BAGLEY’s Facebook accounts.
10... On March 16, 2020, your Affiant was able to access the Facebook response with
the contents, communications, and photographs within those accounts, and specifically an instant
message conversation between DUNN’s Facebook account ape 1000256336351) and
BAGLEY’s Facebook account (ID# 1048088014); the contents of which are summarized as

follows.
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 6 of 14

11. _In a Facebook instant message conversation exchanged between BAGLEY and
DUNN from November 19 —~ 21, 2019, BAGLEY identified herself admitting she lived (at the
time) in Kremmling, Colorado with her two sons, and that they will be homeless after November
23. Publicly available database information provided a previous address for BAGLEY in
Kremmling, Colorado in 2019. BAGLEY admitted she was 41 years old and employed by Federal
Express. BAGLEY messaged that she was always naked, including around her sons, unless she
went outside. She messaged that her sons were schooled online from home. BAGLEY messaged,
and it has been confirmed, that she has two sons, aged 6 and 12. BAGLEY provided her son’s
true names and that her youngest’son is not circumcised. BAGLEY also messaged, and it has been
confirmed, that she has an 18-year-old daughter who is a firefighter.

12. DUNN, for his part of the conversation said he used to live on the west coast of
Florida and was then living in Lake Worth, Florida. This has been confirmed through the sex
offender records of DUNN. DUNN messaged that BAGLEY and DUNN” s ex-wife both have the
same first name: Tonya. This has been confirmed as well.

13. BAGLEY and DUNN messaged extensively about the two having a dominant,
submissive relationship in which DUNN would be the master and BAGLEY the slave. DUNN
messaged BAGLEY that he wanted her to move to Florida to be his slave. He asked if she would
bring both of her sons; BAGLEY responded in the affirmative. BAGLEY further suggested that
her 18-year-old daughter could be a surrogate for the love child of DUNN and BAGLEY. DUNN
repeatedly requested of BAGLEY, who willingly agreed, that upon living together, BAGLEY
would always be naked and performing oral sex on DUNN unless he directed her otherwise. They

both agreed that if the children were present during this, that it would be ok. DUNN and BAGLEY
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 7 of 14

agreed that the children would live nude as well. . They both further agreed that watching
pornography in front of the children would be appropriate.

14. During a series of messages, BAGLEY discussed her youngest son having an
erection, looking at her vagina, and on one occasion, touching her face with his penis while she
was sleeping. DUNN responded how this turned him on. DUNN inquired about BAGLEY giving
the child oral sex; BAGLEY responded that the child told him to put his penis in her mouth. When
DUNN asked if BAGLEY would consider this wrong behavior on her part, BAGLEY responded
she would consider it if the boy was older. BAGLEY confirmed that her youngest son was not

' circumcised, but the other child was.

15. | DUNN messaged how the legal age of adulthood was not correct in his mind and
that adulthood begins when a child reaches puberty, regardless of the age. BAGLEY did not object
to this preposition.

16. DUNN messaged a “contract” to BAGLEY which outlined rules that the master
and slave agree to. DUNN sent the rules one at a time and requested that BAGLEY send a nude
photograph of herself every time she agreed to a rule. In acknowledging her agreement to rule
one, titled law of respect/communication, BAGLEY sent a nude photograph of herself lying on
her back in a bed with her legs spread, exposing her vagina. In acknowledging her agreement to
rule two, titled law of rights and privileges, BAGLEY sent a nude photograph of herself lying on
her side in a bed. In acknowledging her agreement to rule three, titled the law of nudity, BAGLEY
sent a nude photograph of herself lying on her stomach in a bed with her legs spread exposing her
vagina. In acknowledging her agreement to rule four, titled The Law of being Sexually Pleasing, —
BAGLEY sent a nude photograph of herself lying on her back in a bed with her legs up in the air

exposing her vagina. Rule four included, among other things, BAGLEY’s acceptance that “...she
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 8 of 14

will do everything within her power to convince her sons not to rat he rout for any reasons that she
may perform oral sex upon them or give them hand jobs when [DUNN] request[s] if of her.” In
acknowledging her agreement to rule five, titled law of being a human toilet, BAGLEY sent a.
nude photograph of herself sitting ona bed. In acknowledging her agreement to rule seven, titled

. law of additional slaves, BAGLEY sent a nude photograph of herself sitting on a bed with her
breasts exposed. In acknowledging her agreement to rule eight, titled law of attentiveness and
posing, BAGLEY sent a nude photograph of herself lying on her stomach on a bed with her vagina
exposed. In acknowledging her agreement to rule nine, titled law of being thankful, BAGLEY
sent a nude photograph of herself lying on her back in a bed with her legs spread exposing her
vagina. In acknowledging her agreement to rule ten, titled law of time accruement for privileges,
BAGLEY sent a photograph of her face wherein in she is attempting to touch her nipple with her
tongue. DUNN messaged BAGLEY inquiring who took each of the aforementioned photographs,
to which BAGLEY stated her youngest son.

17. After the rules were established and agreed to by both DUNN and BAGLEY, |
DUNN messaged BAGLEY to “suck XXXXX’s dick when you put him to bed tonight.”! DUNN
then requested that BAGLEY take a photograph of her on her knees with her youngest son’s penis
by her face. She responded, “Yes Master. Thank you”. BAGLEY sent a photograph and
apologized saying that her son took the photo graph and it was all hair. The photograph was in fact
only that of an adult female’s hair, which matched BAGLEY’s hair from the previous pictures she
had sent. DUNN requested that she retake the photograph.

18. BAGLEY then sent a photograph of what appears to be a child’s torso and hand.

. The child is wearing a pair of blue pajamas and is pulling them down a bit at the crotch. There is

 

' As this complaint is public record, the name of the 6-year old child has been redacted.
_ Case 9:20-cr-80069-DMM Document 1 Entere on FLSD Docket 03/19/2020 Page 9 of 14

blonde hair of a person near the child’s crotch. BAGLEY messaged that her son had the pajamas
on because he was cold. Several times during the 3-days of messages, BAGLEY reminded DUNN
that the temperature was below freezing in Colorado. She stated she was going to get him to
remove the pajamas. DUNN then stated, “Good. see to it that he wears nothing and retake the
photo but let me see your face more and just the head of his dick in your mouth. I want to see full
skin here and no clothing in the way.” BAGLEY responded, “Yes Master” and “Master permission
to wait. Their father just showed up unannounced.” DUNN later messaged about the photographs,
“When you are available to talk just send me a full body pic of both you and XXXXX? completely
‘naked sitting next to each other so I know you’re done. I don’t want to see one shred of clothing
on any one of you.” BAGLEY, in the course of the messages, advised she and her husband were
separated and that both young children live with her.

19. A few hours later, BAGLEY sent a photograph of her and her son, in which
BAGLEY’s face is visible, down to her upper breast area. She appears to be shirtless. Her son’s
face is visible down to his torso area, He is shirtless and appears to be naked, his genitals are not
in the frame. DUNN then stated, “Now that XXXXX is naked with you I want to see a couple
pics, one with his dick inside your mouth and the other you touching the head of his dick with your
tongue”. In response, BAGLEY sent a photograph of her face in view and her tongue touching
the tip of a young boy’s uncircumcised penis. The boy’s hand is in view. DUNN asked if XXXXX
liked it. BAGLEY responded, “He says it’s weird”. DUNN responded, “lol” and “Alright now a
pic with it all the way in your mouth”. The next exchange was a photograph of BAGLEY’s face
and her lips around the same boy’s penis. A child’s hand is in view. DUNN responded, “Good

slave” to which BAGBLEY messaged, “Thank you Master,” after this last picture was sent.

 

> As this complaint is public record, the name of the 6-year old child has been redacted.

8
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 10 of 14

DUNN then inquired about BAGLEY’s older son being involved and BAGLEY responded that he
was refusing to leave his room.

20. In a later exchange about producing similar videos to the photographs, DUNN
stated, “...don’t make and send those videos until I tell you too. Let’s be smart and not use
Facebook in case of monitoring. I created you a gmail account that you’ll use under the app of
Hangouts so download hangouts on your phone and _ (then login using
mastersslave*****@gmail.com with password ###H#### and look for me in hangouts which you
should find easily under nudistmale*****@gmail.com”.’

21. During the course of these communications and messages, DUNN was in Lake
Worth Florida where he is registered as sex offender. All of BAGLEY’s messages were sent to
DUNN in Lake Worth, Florida. Multiple photographs that DUNN sent to BAGLEY during the
three-day messaging are of himself in his home yard, identical to DUNN’s yard identified when
he was arrested on child pornography related charges on March 10, 2020.

22. Grand County Sheriff's Office (GCSO) investigators in Colorado have identified
BAGLEY, date of birth 3/##/1978, as living with her two (2) sons at Winter Park Properties,
81699 US Hwy 40, Apt. 709, Parshall, CO 80468 as of March 18, 2020. GCSO investigators
further confirmed with the apartment manager at BAGLEY’s residence that BAGLEY is fact
living in apartment 709.

CONCLUSION

23.. Based upon the information provided above, I respectfully submit that probable

cause exists that DUNN and BAGLEY have committed violations of 18 U.S.C. § 2251(a)

(conspiracy to commit production of child pornography); that DUNN has committed violations of

 

3 As this complaint is public record, the email identifiers have been redacted.

9
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 11 of 14

18 U.S.C, § 2251(a) (production of child pornography) and violations of 18 U.S.C. § 2260A
(felony involving a minor committed by a Sex offender); and that BAGLEY has committed
violations of 18 U.S.C. § 2425 (use of interstate facilities to transmit information about a minor).

I therefore respectfully request that an arrest warrant be issued authorizing the arrest of DUNN

Scott Wilson

Special Agent
Federal Bureau of Investigation

and BAGLEY for such violations.

Attested to me pursuant to
Fed. R. Criminal. P. 4.1 by telephone
Subseribed-and-sworrtobefore me
this /Aday ch, 2020

  

 

“BRUCE E. REINHART
UNITED STATES MAGISTRATE JUDGE
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 12 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: ROBERT DUNN

 

Case No: 20-MJ-8141-BER

 

Count #: 1

Conspiracy to Commit Production of Child Pornography

 

Title 18, United States Code, Section 2251(a)

 

*Max. Penalty: 30 Years’ Imprisonment (15 year minimum mandatory), $250,000 fine,
Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution

Count #: 2

Production of Child Pornography

 

Title 18, United States Code, Section 2251(a) and (e)

 

*Max. Penalty: 50 Years’ Imprisonment (25 year minimum mandatory), $250,000 fine,
Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution

Count #: 3

Felony Involving a Minor Committed by a Sex Offender

 

Title 18, United States Code, Section 2260A

 

*Max. Penalty: 10 Years’ Imprisonment consecutive to any other sentence.

*Refers only to possible term of incarceration, fines, special assessments, does not include
possible restitution, parole terms, or forfeitures that may be applicable.
Case 9:20-cr-80069-DMM Document1 Entered on FLSD Docket 03/19/2020 Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: Tonya Bagley

 

Case No: 20-MJ-8141-BER

 

Count #: 1

Conspiracy to Commit Production of Child Pornography

 

Title 18, United States Code, Section 2251(a)

 

*Max. Penalty: 30 Years’ Imprisonment (15 year minimum mandatory), $250,000 fine,
Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution

Count #: 2

Use of Interstate Facilities to Transmit Information about a Minor

 

Title 18, United States Code, Section 2425

*Max. Penalty: 5 Years’ Imprisonment, $250,000 fine, Supervised Release of up to 3 Years,
$100 Assessment

 
Case 9:20-cr-80069-DMM Document 1 Entered on FLSD Docket 03/19/2020 Page 14 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

No. 20-MJ-8141-BER |
UNITED STATES OF AMERICA
V.
ROBERT DUNN, and
TANYA BAGLEY
/
CRIMINAL COVER SHEET
1. Did this matter originate from a matter pending in the Northern Region of the United
States Attorney’s Office prior to October 14, 2003? ___Yes _ x _No
2. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to September 1, 2007? _s Yes __—X_No
Respectfully Submitted,
ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

By:  /s/ Gregory Schiller
GREGORY SCHILLER
Assistant United States Attorney
Florida Bar No. 0648477
U.S. ATTORNEY’S OFFICE - SDFL
500 S. Australian Ave.,
West Palm Beach, FL 33401
(561) 209-1045
Gregory.Schiller@usdoj.gov

 
